DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the explosives of Grove are used specifically “to only penetrate housing 22 and not to penetrate, or damage well equipment, such as the wellbore casing, outside of housing 22…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that whether ‘damage’ to equipment or casing occurs would depend on the operator’s intent when performing the operation and an operator who is intending to buckle the casing to form a seal would not consider a successful operation where casing buckled in the desired way and formed a seal to have damaged the casing. 
Applicant’s arguments also rely upon Myhre specifically teaching a liner-less charge with no housing. This is not persuasive. Myhre teaches generic explosive charges and to vary the type and amount based on the wellbore environment where the operation is to be performed. Myhre [0033, 0058]. The specific structure of Myhre’s explosives is not expressly taught and the figures represent the generic wellbore explosives only as a hexagon. 
    PNG
    media_image1.png
    95
    89
    media_image1.png
    Greyscale

Additionally, patents are relevant as prior art for all they contain including nonpreferred and alternative embodiments. See MPEP 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Myhre (US 20160010423) in view of Grove (US 20050061506) in view of Yang (US 20060075888).

Regarding claims 1-2, Myhre teaches:
A shaped charge assembly for selectively expanding at least a portion of a wall of a tubular (Myhre 3), comprising: 
a first explosive unit (Myhre 21) and a second explosive unit (Myhre 21), wherein each of the first explosive unit and the second explosive unit is symmetrical (Myhre Fig. 2) about an axis of revolution, 
wherein the first explosive unit comprises an explosive material (Myhre [0058]), wherein the second explosive unit comprises an explosive material (Myhre [0058]), and 
wherein the first explosive unit and the second explosive unit comprise a predetermined amount (Myhre [0058]) of explosive sufficient to expand, without puncturing, said at least a portion of the wall of the tubular (Myhre 3) into a protrusion (Myhre 53) extending outward into an annulus (Myhre 5) adjacent the wall of the tubular but does not expressly state wherein each of the first explosive unit and the second explosive unit is liner-less. 
Grove teaches a liner-less shaped charge assembly designed not to perforate downhole elements such as casing (Grove [0036-0037]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Myhre to include using liner-less explosives in order to reduce the chance of perforating the well tubulars (liner / casing) as it is known in the art that explosive liners increase the ability of the explosive to penetrate by forming a high velocity jet of the liner material. Additionally, see Baker (US 5038683) teaching liners form the penetrating projectile of explosives (shaped charge jet) Baker 1:6-32. But the combination of Myhre and Grove does not describe the specific structure of the charge assembly or expressly state the assembly comprises a housing, the explosive units provided in the housing, or further comprising an explosive detonator positioned along said axis toward said first explosive unit.
Yang teaches
A downhole explosive assembly comprising a shaped charge (Yang comprising at least 60, 46, 48), a housing (Yang 20) comprising an outer surface (Yang exterior 20) facing away from the housing and an opposing inner surface (Yang interior 20) facing an interior (Yang inside 20) of the housing;
wherein the first explosive unit comprises an explosive material (Yang 60) formed adjacent a first metallic backing plate (Yang one of 46/48), wherein the second explosive unit comprises an explosive material (Yang 60) formed adjacent to a second metallic backing plate (Yang one of 46/48), and wherein each of the first explosive unit and the second explosive unit comprise an exterior surface (Yang 50) facing and being exposed to the inner surface of the housing; and
an aperture (Yang near 78) extending along said axis from an outer surface of one backing plate to at least an inner surface of the other backing plate
further comprising an explosive detonator (Yang 31) positioned along said axis toward said first explosive unit.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to have used the known downhole shape charge housing assembly of Yang as the shape charge housing assembly in the downhole tool of the combination as the combination teaches a generic downhole explosive housing assembly and using the known shape charge housing assembly of Yang yields the predictable result of allowing the operator form an annular seal at a desired location within the borehole in an known and reliable way.

Regarding claim 3, the combination of Myhre, Grove and Yang teaches:
The shaped charge assembly according to claim 1, wherein an amount of the explosive material in at least one of the first explosive unit and the second explosive unit is based (Myhre [0058]) on at least a hydrostatic pressure bearing on the tubular.

Claims 4, 9-10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Myhre and Yang in view of Grove.

Regarding claim 4, Myhre teaches:
A method of selectively expanding at least a portion of a wall of a tubular (Myhre 3) at a well site via an explosive tool (Myhre 21), comprising:
positioning (Myhre [0058]) said explosive tool within the tubular (Myhre 3); and actuating (Myhre [0058]) said the explosive unit, the explosive material causing a shock wave that travels radially outward to impact the tubular at a first location and expand  (Myhre [0058]) said at least a portion of the wall of the tubular radially outward without perforating or cutting through said at least a portion of the wall, to form a protrusion of the tubular at said at least a portion of the wall, wherein the protrusion extends into an annulus  (Myhre 5) between an outer surface of the wall of the tubular and an inner surface of a wall of another tubular  (Myhre 7) or a formation but does not provide structural details of the explosive units or expressly state: the specific type of explosive, assembling the shaped charge tool comprising an explosive material forming a first explosive unit, positioning the explosive within a housing, wherein the first explosive unit is liner-less; positioning a detonator adjacent to the first explosive unit; actuating said detonator to ignite the explosive material.
Yang teaches assembling a downhole explosive assembly comprising a shaped charge (Yang comprising at least 60, 46, 48) tool comprising a housing (Yang 20) and two end plates (Yang 46/48) each explosive unit (Yang comprising at least 60) comprising explosive material (Yang 60), positioning a detonator (Yang 31) adjacent to the first explosive unit; and actuating (Yang [0035]) said detonator.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Myhre to have used the known downhole shape charge housing assembly of Yang as the shape charge housing assembly in the downhole tool of Myhre as Myhre teaches a generic downhole explosive housing assembly and using the known shape charge housing assembly of Yang yields the predictable result of allowing the operator form an annular seal at a desired location within the borehole in an known and reliable way.
The combination does not expressly state wherein the first explosive unit is liner-less. 
Grove teaches a liner-less shaped charge assembly designed not to perforate downhole elements such as casing (Grove [0036-0037]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include using liner-less explosives in order to reduce the chance of perforating the well tubulars (liner / casing) as it is known in the art that explosive liners increase the ability of the explosive to penetrate by forming a high velocity jet of the liner material. Additionally, see Baker (US 5038683) teaching liners form the penetrating projectile of explosives (shaped charge jet) Baker 1:6-32.

Regarding claim 9, the combination of Myhre, Yang, and Grove teaches:
The method according to claim 4, wherein formation of the protrusion causes the portion of the wall that forms the protrusion to be work-hardened so that the portion of the wall that forms (Myhre [0058]) the protrusion has a greater yield strength than other portions of the wall that are adjacent the protrusion.

Regarding claim 10, the combination of Myhre, Yang, and Grove teaches:
The method according to claim 4, wherein an amount of the explosive material in the first explosive unit is determined (Myhre [0058]) based on at least a hydrostatic pressure bearing on the tubular.

Claims 11, 13 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Myhre, Yang, and Grattan (US 20030221579) in view of Grove.

Regarding claim 11, Myhre teaches:
A method of selectively expanding at least a portion of a wall of a tubular (Myhre 3) at a well site via an explosive tool (Myhre 21), comprising:
positioning (Myhre [0058]) said explosive tool within the tubular; actuating (Myhre [0058]) said explosive unit, the explosive material causing a shock wave that travels radially outward to impact the tubular at a first location and expand (Myhre [0058]) said at least a portion of the wall of the tubular radially outward without perforating or cutting through said at least a portion of the wall, to form a protrusion of the tubular at said at least a portion of the wall, wherein the protrusion extends into an annulus (Myhre 5) between an outer surface of the wall of the tubular and an inner surface of a wall of another tubular (Myhre 7) or a formation.
Myhre does not provide structural details of the explosive units or expressly state:
receiving an unassembled set of explosive units at the well site, each explosive unit comprising explosive material and being liner-less, and each explosive unit being divided into two or more segments that, when joined together, form the each explosive unit; 
joining, at the well site, the segments of each explosive unit together to form the each explosive unit; positioning each explosive unit within the housing of the shaped charge tool, positioning a detonator adjacent to one of the each explosive units actuating said detonator. 
Yang teaches assembling a downhole explosive assembly comprising a shaped charge (Yang comprising at least 60, 46, 48) tool comprising a housing (Yang 20) and two end plates (Yang 46/48) each explosive unit (Yang comprising at least 60) comprising explosive material (Yang 60), positioning a detonator (Yang 31) adjacent to the first explosive unit; and actuating (Yang [0035]) said detonator.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Myhre to have used the known downhole shape charge housing assembly of Yang as the shape charge housing assembly in the downhole tool of Myhre as Myhre teaches a generic downhole explosive housing assembly and using the known shape charge housing assembly of Yang yields the predictable result of allowing the operator form an annular seal at a desired location within the borehole in an known and reliable way.
receiving and joining an unassembled set of explosive units at the well site, each explosive unit comprising explosive material and being liner-less, and each explosive unit being divided into two or more segments that, when joined together, form the each explosive unit; 
Grattan teaches
Receiving (Grattan Abstract, [0005-0006]) an unassembled set of explosive units at the well site, each explosive unit being divided into two or more segments (Grattan Abstract, [0027-0028]), and joining (Grattan Abstract, [0005-0006, 0014]), at the well site, the explosive units.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include receiving the explosive components in segments to be assembled at the wellsite in order to improve safety during shipping and conform to explosive shipping regulations. Grattan Abstract, [0005, 0031].
The combination does not expressly state wherein the first explosive unit is liner-less. 
Grove teaches a liner-less shaped charge assembly designed not to perforate downhole elements such as casing (Grove [0036-0037]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include using liner-less explosives in order to reduce the chance of perforating the well tubulars (liner / casing) as it is known in the art that explosive liners increase the ability of the explosive to penetrate by forming a high velocity jet of the liner material. Additionally, see Baker (US 5038683) teaching liners form the penetrating projectile of explosives (shaped charge jet) Baker 1:6-32.

Regarding claim 13, the combination of Myhre, Yang, Grattan, and Grove.
The method according to claim 11, wherein an amount of the explosive material in the each explosive unit is determined based (Myhre [0058]) on at least a hydrostatic pressure bearing on the tubular.

Claims 12 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Myhre, Yang, Grattan, and Grove in view of Wright (US 20160130902).

Regarding claim 12, the combination of Myhre, Yang, Grattan, and Grove.
teaches:
The method according to claim 11, but does not expressly state wherein the each explosive unit is divided into three equal segments before assembly. 
Wright teaches:
 wherein the each explosive unit is divided into three equal segments (Wright [0022]) before assembly.
 It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include each explosive unit is divided into three equal segments before assembly as Grattan teaches forming 2 or 4 equal segments (Grattan Abstract, [0027-0028]) and dividing the explosives into three equal segments before assembly would have achieved the predictable result of allowing the operator to ship and assemble the components in a known and reliable way. 
Additionally, forming the explosive into three equal segments allows the operator to customize the components for the specific wellbore operation to be performed and to conform with safety and shipping regulations. Grattan Abstract, [0005, 0031]. 

Allowable Subject Matter
Claim 14 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674